UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1992



RAMATU NDOMIH NGAH,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-551-412)


Submitted:   April 20, 2005                 Decided:   May 17, 2005


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Blaine L. Gilbert, BLAINE L. GILBERT & ASSOCIATES, P.A., Baltimore,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Kenneth W.
Gaul, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ramatu Ndomih Ngah, a native and citizen of Cameroon,

petitions for review of a final order issued by the Board of

Immigration Appeals (Board), affirming the Immigration Judge’s (IJ)

denial of her application for asylum, withholding of removal, and

protection under the Convention Against Torture.*

            Ngah challenges the IJ’s determination that she failed to

establish   eligibility   for   asylum.   To   obtain   reversal   of   a

determination denying eligibility for relief, an alien must show

that “the evidence presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting

Huaman-Cornelio v. Bd. of Immigration Appeals, 979 F.2d 995, 999

(4th Cir. 1992) (internal quotation marks omitted)).           We have

reviewed the record and conclude that Ngah fails to demonstrate

that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that Ngah seeks.

            In addition, we conclude that Ngah’s claim that the

Board’s summary affirmance of the IJ’s decision violated her due


     *
      The immigration judge also found Ngah’s application to be
frivolous. This aspect of the decision was overruled by the Board,
and Ngah does not challenge this issue on appeal.       See United
States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (stating
that issue not raised on appeal is waived); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same). Ngah’s
appeal is therefore limited to the denial of her application for
asylum, withholding of removal and protection under the CAT, in
addition to her due process claim.

                                 - 2 -
process rights is foreclosed by our decision in Blanco de Belbruno

v. Ashcroft, 362 F.3d 272 (4th Cir. 2004).      In Blanco de Belbruno,

we held that “the BIA’s streamlining regulations do not violate an

alien’s rights to due process of law under the Fifth Amendment.”

Id. at 282-83.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -